
	
		I
		111th CONGRESS
		2d Session
		H. R. 4447
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To impose a moratorium on the use of appropriated funds
		  for official travel outside of the United States by Members, officers, and
		  employees of the House of Representatives until the Comptroller General issues
		  a report on the costs of such travel and makes recommendations regarding
		  appropriate restrictions and reporting requirements on such
		  travel.
	
	
		1.Short TitleThis Act may be cited as the
			 Suspending Travel After Years of
			 Pleasure Trips on Unwitting Taxpayers Act of 2010 or the
			 STAY PUT Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The Wall Street Journal reported on July 2,
			 2009, that spending on congressional foreign travel has increased nearly
			 tenfold since 1995, with lawmakers spending almost $13 million on foreign trips
			 in 2008. According to a December 17, 2009, follow-up report, the Wall Street
			 Journal found that spending on congressional foreign travel had increased by 70
			 percent from 2005–2008.
			(2)The true cost of
			 congressional foreign travel cannot be calculated because the cost to travel
			 outside of the United States on a military aircraft does not have to be
			 disclosed by the Department of Defense.
			(3)The congressional
			 foreign travel reporting requirements established by the Mutual Security Act of
			 1954 (22 U.S.C. 1754) do not require members of Congress to reveal the purpose
			 or merit of their foreign travel to the taxpayers.
			3.Moratorium on Use
			 of Funds for Official Foreign Travel by Members of House of
			 Representatives
			(a)MoratoriumUntil the Comptroller General submits the
			 report required under section 4(b), no appropriated funds, including official
			 funds of the House of Representatives or funds available under any Federal law,
			 rule, or regulation, may be used to pay for official travel outside of the
			 United States by any Member, officer, or employee of the House of
			 Representatives.
			(b)Exception for
			 Certain TravelSubsection (a) shall not apply with respect to the
			 following travel:
				(1)Travel to a
			 military installation.
				(2)Travel to a
			 theater of operations of the Armed Forces.
				(3)Travel by Members
			 and employees of the Committee on Foreign Affairs, if the travel is for
			 official committee business.
				(4)Travel by Members
			 and employees of the Permanent Select Committee on Intelligence, if the travel
			 is for official committee business.
				4.Study and Report
			 on Expenditures for Official Foreign Travel
			(a)StudyThe Comptroller General shall conduct a
			 study of the use of appropriated funds (including official funds of the House
			 of Representatives, funds made available for the Secretary of Defense or the
			 Secretary of State, and other funds available under any Federal law, rule, or
			 regulation) for official travel outside of the United States by Members,
			 officers, and employees of the House of Representatives, and shall include in
			 the study the following:
				(1)For the period beginning with fiscal year
			 1994 and ending with the most recent fiscal year for which relevant information
			 is available, and for each fiscal year during such period, the amount of such
			 funds spent on such travel, the number of trips taken, and a list of the most
			 frequently visited destinations, broken down by travel by Members, travel by
			 employees, and travel for which payment was made using funds of committees of
			 the House of Representatives.
				(2)The source of
			 funds used to pay for such travel, and any limits on the amount which may be
			 spent on such travel or on any component of such travel, such as airfare and
			 accommodations.
				(3)The procedures by which the use of funds
			 for such travel is approved, including reporting requirements which apply
			 either before or after the travel is undertaken, and whether those procedures
			 sufficiently restrict the use of the funds for travel which is not in the best
			 interests of taxpayers and provide sufficiently detailed information regarding
			 how the funds are used.
				(4)The types of military aircraft which are
			 used to carry out such travel, the military personnel required to operate such
			 aircraft, and the aggregate and hourly costs involved.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Speaker of the House of
			 Representatives, the Secretary of Defense, and the Secretary of State a report
			 on the study conducted under subsection (a), and shall include in the report
			 such recommendations as the Comptroller General considers appropriate for
			 restrictions on, and reporting requirements applicable to, official travel
			 outside of the United States by Members, officers, and employees of the House
			 of Representatives which will promote transparency and cost savings.
			
